DETAILED ACTION
This action is in response to the amendment dated 2/18/2022.  Claims 1 and 8 are currently amended.  Claim 7 has been canceled.  No claims are newly added.  Presently, claims 1-6 and 8-11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 1/28/2021.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see the Rejection under 35 U.S.C. 112 section on page 5 of the response filed 2/18/2022, with respect to the rejection of claim 8 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  It is considered that the amendment to claim 8 overcomes the rejection of claim 8 under 35 U.S.C> 112(b) as provided in the Office action dated 12/24/2021.  The rejection of claim 8 under 35 U.S.C. 112(b) as provided in the Office action dated 12/24/2021 has been withdrawn. 
Applicant’s arguments, see the Rejections under 35 U.S.C. 103 section on pages 5-6 of the response filed 2/18/2022, with respect to the rejections of claims 1-3, 5, 6, 8 and 9 under 35 U.S.C. 103 as being unpatentable over Hirata et al. (US 10174858) in view of Sano et al. (US 5455477), the rejection of claim 4 under 35 U.S.C. 103 as being 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donald R. Studebaker, Reg. No. 32815 on 3/1/2022.

The application has been amended as follows: 
In claim 1, line 12: replace “the same direction” with --a same direction--;
In claim 1, lines 14-15: replace “the opposite side” with --an opposite side--;
In claim 1, line 15: replace “the distal end portion” with --a distal end portion--;

In claim 1, line 21: replace “the closed outer surface” with --a closed outer surface--;
In claim 1, line 21: replace “the end portion for” with --the end portion of the inner connecting jig for--;
In claim 4, line 3: replace “the outer peripheral surface” with --an outer peripheral surface--;
In claim 8, line 2: replace “the same applied voltage” with --a same applied voltage--;
In claim 9, line 7: replace “the detected pressure” with --a detected pressure--.

The amendments to the claims provided above are to provide appropriate antecedent basis for the features and to improve the clarity of the claims.

Allowable Subject Matter
Claims 1-6 and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or suggest a piezoelectric element driven valve comprising a plurality of piezoelectric actuators accommodated in the same direction respectively in each of the actuator boxes and arranged in series, wherein a distal end portion faces toward the valve element and a proximal end portion provided with a terminal faces the opposite side of the distal end portion and an inner connecting jig formed in a cylindrical shape, having an opening 
Claims 2-6 and 8-11 depend from claim 1, either directly or indirectly, and, therefore, are allowable for containing the allowable subject matter of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG J PRICE/Primary Examiner, Art Unit 3753